12 B.R. 122 (1981)
In re Harold F. THOMPSON, Jr., and Donna M. Thompson, Debtors.
Bankruptcy No. 80-00437.
United States Bankruptcy Court, D. Nevada.
June 26, 1981.
Janet L. Chubb, Sparks, Nev., for debtor.

ORDER RE DEBTORS FILING CLAIM ON BEHALF OF IRS AS LATE CLAIM
BERT M. GOLDWATER, Bankruptcy Judge.
Debtors have applied to file a claim on behalf of the Internal Revenue Service against their estate in bankruptcy. The ground of the application is that the Service failed to file a timely claim although it had notice of the filing of the petition.
11 U.S.C. 501(c) permits a debtor to file a proof of claim where the creditor does not timely file.
A claim must be filed within six months after the first date set for the first meeting of creditors in order to be timely. Bankruptcy Rules, Rule 302(e). However, where a priority tax claimant does not file before the first date set for the first meeting of creditors, the debtor may file in the name of the priority claimant. Bankruptcy Rules, Rule 303. Under this procedure, the debtor also has six months after the first date set for the first meeting of creditors to file a timely claim. See 3 Collier on Bankruptcy 501-48 (15th ed.).
A priority claim if timely filed under Section 501(c) is paid pursuant to 11 U.S.C. § 726(a)(1). A nonpriority claim if timely filed under 501(c) is paid pursuant to 11 U.S.C. § 726(a)(2)(B). There is no provision for payment of any tardily filed priority or nonpriority claim filed under Section 501(c). Only an allowed unsecured claim filed late under 11 U.S.C. § 501(a) may be paid. If the creditor had no knowledge of the case in time for filing a proof of claim and the late filing is in time to permit payment, it is paid under 11 U.S.C. § 726(a)(2)(C)(i), (ii). In the event the general unsecured creditor had knowledge of the bankruptcy, payment is made under 11 U.S.C. § 726(a)(3).
To obtain payment of a priority claim it must be timely filed by the claimant or the debtor or trustee, except if the claimant is the United States, a state or subdivision thereof, application may be made by the latter entities for an extension of time to file. The application must be made for cause and before the expiration of the claims date bar. Bankruptcy Rules, Rule 302(e)(1).
Debtors' application to file a claim against their estate on behalf of the Internal Revenue Service is denied. The claim would not be allowed because it would be too late for payment under 11 U.S.C. § 726.